Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed. 

Claim 1is directed towards a computer system configured to detect clinical deterioration in a patient having a health condition during a plurality of post-discharge patient follow-up periods, comprising:
one or more computer processors;
one or more computer readable storage devices;
program instructions to determine one or more different clinical deterioration risk detection models for each of the plurality of post-discharge patient follow-up periods, wherein each of the one or more different clinical deterioration risk detection models corresponds to a different function of health information of the patient in the corresponding post-discharge patient follow-up period, and wherein each the one or more clinical deterioration risk detection model is selected from one or more of a transitional period, a supportive period, a steady state period, and an end of life period;
program instructions to determine a clinical deterioration risk detection value for the patient in the corresponding post-discharge patient follow-up period using a corresponding clinical deterioration risk detection model, the clinical deterioration risk detection value being configured to predict the likelihood of the clinical deterioration in the patient in the corresponding post-discharge patient follow-up period; 
program instructions to flag an alert as a result of the determined clinical deterioration risk detection value for the corresponding post-discharge patient follow-up period; and 
based upon the alert, program instructions to direct an intervention for the patient, wherein different interventions are used and each intervention has a different time lag related to the corresponding post-discharge patient follow-up period. 

For claim rejection under 35USC 101, the current invention recites “flag an alert as a result of the determined clinical deterioration risk detection value for the corresponding post-discharge patient follow-up period”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception.

For claim rejection under USC 103, claim 1 closely relates to Amarasingham et al. (US. 20150213202 hereinafter Amarasingham) in view of Vesto et al. (U520130290005A1) and further in view of Amland et al. (US. 20140136227 hereinafter Amland). Amarasingham describes a holistic hospital patient care and management system comprises a data store operable to receive and store patient data including clinical and non-clinical data. Vesto describes a strategy development and simulation tool to analyze a patient care plan and transitions of care within the care plan to develop and analyze a strategy for the transitions of care within the care plan. Amland describes a readmission risk prediction model is generated and used for identifying patients having elevated risk of readmission and determining inpatient treatment and outpatient activities based on readmission risk
However, the combined art fails to disclose flagging an alert as a result of the determined clinical deterioration risk detection value for the corresponding post-discharge patient follow-up period; and based upon the alert, program instructions to direct an intervention for the patient, wherein different interventions are used and each intervention has a different time lag related to the corresponding post-discharge patient follow-up period. 

The foreign reference WO2016128842A1 discloses monitoring sub-clinical progression and regression of heart failure for a patient’s post discharge from hospital.  
However, the reference does not disclose flagging an alert as a result of the determined clinical deterioration risk detection value for the corresponding post-discharge patient follow-up period; and based upon the alert, program instructions to direct an intervention for the patient, wherein different interventions are used and each intervention has a different time lag related to the corresponding post-discharge patient follow-up period 
 

The closest NPL reference “Rehospitalization for heart failure: Problem and Perspective” discloses the post discharge event rate, heart failure readmission is increasingly being used as a quality metric. In order to effectively prevent HF readmissions and improve overall outcomes, it is important to have a complete and longitudinal characterization of HHF patients. This paper highlights management strategies that when properly implemented may help reduce HF rehospitalizations and include adopting a mechanistic approach to cardiac abnormalities, treating noncardiac comorbidities, increasing utilization of evidence-based therapies, and improving care transitions, monitoring, and disease management. 
However, the NPL reference does not disclose flagging an alert as a result of the determined clinical deterioration risk detection value for the corresponding post-discharge patient follow-up period; and based upon the alert, program instructions to direct an intervention for the patient, wherein different interventions are used and each intervention has a different time lag related to the corresponding post-discharge patient follow-up period

Claims 2-5 are dependent of claim 1 and are allowed for the same reasons given above   
Claims 6-10 incorporate all the limitations of claims 1-5 and are allowed for the same reasons given above. 
Claims 11-15 incorporate all the limitations of claims 1-5 and are allowed for the same reasons given above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686